FILED
                                                           United States Court of Appeals
                    UNITED STATES COURT OF APPEALS                 Tenth Circuit

                          FOR THE TENTH CIRCUIT                  January 7, 2021
                      _________________________________
                                                              Christopher M. Wolpert
                                                                  Clerk of Court
MTGLQ INVESTORS, LP,

      Plaintiff Counter Defendant -
      Appellee,

v.                                                    No. 20-2000
                                           (D.C. No. 1:17-CV-00487-KG-LF)
MONICA WELLINGTON,                                     (D. N.M.)

      Defendant Counterclaimant -
      Appellant,

and

THE MONICA L. WELLINGTON
DECLARATION OF TRUST, Dated
December 28, 2007; ALTURA VILLAGE
HOMEOWNERS ASSOCIATION,

      Defendants,

v.

J.P. MORGAN CHASE BANK, N.A.;
WEINSTEIN & RILEY, P.S.;
ELIZABETH V. FRIEDENSTEIN;
RUSHMORE LOAN MANAGEMENT
SERVICES, LLC,

      Counter Defendants - Appellees,

and

PROFOLIO HOME MORTGAGE
CORPORATION,

      Counter Defendant.
                     _________________________________
                           ORDER AND JUDGMENT *
                       _________________________________

Before HARTZ, McHUGH, and CARSON, Circuit Judges.
                  _________________________________

      Monica Wellington, appearing pro se, appeals the district court’s judgment of

foreclosure and sale and other rulings. We affirm.

                                I. BACKGROUND

      On February 20, 2007, Wellington obtained a mortgage loan from Profolio

Home Mortgage Corporation (Profolio) for the purchase of a house in New Mexico.

She executed a promissory note (Note) in favor of Profolio. The Note provided that

if she defaulted on her payment obligations, the Note holder could require immediate

payment in full. An allonge to the Note, also dated February 20, 2007, bears an

indorsement to Ohio Savings Bank. The allonge also contains an undated

indorsement in blank signed by an authorized agent of Ohio Savings Bank. To

secure the debt evidenced by the Note, Wellington executed and delivered a mortgage

on the property to Mortgage Electronic Registration Systems, Inc. (MERS), solely as

Profolio’s nominee. The mortgage was recorded in the Bernalillo County Clerk’s

Office.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                          2
      Wellington’s last payment on the Note was in 2011. In January 2017, MTGLQ

filed a foreclosure action in New Mexico state court, seeking both foreclosure on the

property and a judgment against Wellington personally for the unpaid principal of

some $125,000 plus interest, late charges, taxes, assessments, insurance, and other

expenses necessary to preserve the property. MTGLQ attached to its complaint a

copy of the Note and the allonge and alleged that it was in possession of the original.

MTGLQ also alleged that in 2012, MERS erroneously filed a release of mortgage

with the county clerk’s office and soon thereafter erroneously assigned the mortgage,

as Profolio’s nominee, to JPMorgan Chase Bank, N.A. (JPMC). The assignment was

recorded in the clerk’s office. MTGLQ further alleged that in 2016, MERS assigned

the mortgage to MTGLQ. Due to the recording of the allegedly erroneous

assignment to JPMC, MTGLQ named JPMC as a defendant. 1

      Wellington removed the action to federal district court and filed thirteen

counterclaims under the Fair Debt Collection Practices Act (FDCPA) against

MTGLQ, the lawyer and law firm representing MTGLQ, and the company servicing

the loan for MTGLQ, Rushmore Loan Management Services, LLC (Rushmore). She

also sought declaratory relief against MTGLQ, JPMC, and Profolio. In response to



      1
         MTGLQ also named three other defendants. The district court dismissed the
claim against one of them (Wellington’s unnamed spouse) and entered default
judgment against the other two (a trust to which Wellington had conveyed the
property and a homeowners association). Those procedural facts are immaterial to
our merits disposition, but we have considered them in determining that we have
jurisdiction over this appeal. See part II., infra.

                                           3
motions to dismiss her counterclaims, Wellington amended them. After extensive

motions practice, the district court dismissed Wellington’s amended FDCPA

counterclaims without prejudice; denied her motion for leave to further amend her

counterclaims; dismissed her claim for declaratory relief against MTGLQ and JPMC

with prejudice; 2 entered a stipulated judgment between MTGLQ and JPMC

foreclosing JPMC’s interest in the property; granted summary judgment to MTGLQ

on its claims against Wellington; and entered a Judgment of Foreclosure and Sale,

and Appointment of Special Master (Judgment of Foreclosure, or Judgment).

Wellington appeals.

                         II. APPELLATE JURISDICTION

      Before addressing the merits of this appeal, we first consider our own

jurisdiction. In the Judgment of Foreclosure, the district court stated that it retained

jurisdiction over confirmation of the sale and, “if necessary,” “assisting the purchaser

at the foreclosure sale, or its successor and assigns, in obtaining possession of the

property” and “entering a deficiency judgment upon approval of the Special Master’s

Report subsequent to the foreclosure sale.” R. Vol. III at 50. The court also retained

jurisdiction “for determining all other issues presented in this action and not

specifically ruled on in this Judgment of Foreclosure.” Id.

      Concerned that the district court’s retention of jurisdiction might affect the

finality of its Judgment of Foreclosure, we ordered Wellington to file a memorandum


      2
        In her amended counterclaims, Wellington did not seek relief against
Profolio.
                                            4
providing a basis for appellate jurisdiction. She did so, and MTGLQ also filed a

memorandum on the issue. Having reviewed the parties’ submissions, the record,

and the relevant law, we conclude that the only matters left for the district court’s

determination are ancillary to the Judgment of Foreclosure, and therefore the

Judgment is final for purposes of our jurisdiction under 28 U.S.C. § 1291. As we

observed in United States v. Simons, 419 F. App’x 852 (10th Cir. 2011), it “has long

been established that ‘a decree of sale in a foreclosure suit, which settles all the rights

of the parties and leaves nothing to be done but to make the sale and pay out the

proceeds, is a final decree for the purposes of an appeal.’” Id. at 855 (quoting Grant

v. Phoenix Mut. Life Ins. Co., 106 U.S. 429, 431 (1882)). The Supreme Court

explained in Whiting v. Bank of United States, 38 U.S. (13 Pet.) 6, 15 (1839), that an

“original decree of foreclosure and sale [is] final upon the merits of the controversy,”

and defendants have “a right to appeal from that decree, as final upon those merits, as

soon as it was pronounced, in order to prevent an irreparable mischief to

themselves[,] . . . without and independent of any ulterior proceedings.” See also

N.C. R.R. Co. v. Swasey, 90 U.S. 405, 409 (1874) (same, adding that “[t]he sale in

such a case is the execution of the decree”); Ray v. Law, 7 U.S. (3 Cranch) 179, 180

(1805) (stating that “a decree for a sale under a mortgage[] is such a final decree as

may be appealed from”). 3


       3
         In a split decision, the Seventh Circuit has concluded otherwise, holding that
a foreclosure judgment was not final under § 1291 because (1) the owner of the
property retained statutory rights to redeem or reinstate the mortgage before a
judicial sale; (2) if a judicial sale occurred, it would need to be confirmed in a further
                                            5
                                  III. DISCUSSION

      Having established our appellate jurisdiction, we turn to the four issues

Wellington raises on appeal, construing her pro se filings liberally but without acting

as her advocate, see Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).

      A. Real party in interest and Article III standing

      Wellington first argues that because MTGLQ is not, as it claimed to be, a

limited partnership but is instead an unincorporated association, it was not a real

party in interest under Federal Rule of Civil Procedure 17 and also lacked

constitutional standing. MTGLQ argues that Wellington waived appellate review of

this issue by not raising it before the district court. 4 We agree that we may not




judicial proceeding; and (3) the amount of any deficiency judgment could not be
determined until the sale was held and the parties had an opportunity to contest its
fairness. HSBC Bank USA, N.A. v. Townsend, 793 F.3d 771, 775-77 (7th Cir. 2015).
Although similar factors are present here, we are not persuaded by the Townsend
majority’s opinion because it fails to address the Supreme Court’s long-standing
precedent on the issue. Indeed, the only circuit court outside of the Seventh Circuit
that has considered Townsend sided with the dissenting opinion, which relied on that
precedent, see MSCI 2007-IQ16 Granville Retail, LLC v. UHA Corp., 660 F. App’x
459, 460 (6th Cir. 2016); see also Townsend, 793 F.3d at 784-85 (Hamilton, J.,
dissenting) (discussing Whiting, Swasey, Grant, and Ray). Like the Sixth Circuit, we
agree with the Townsend dissent.
      4
        MTGLQ also argues that Wellington waived this and other issues by failing
to provide a sufficient record for appellate review. But MTGLQ overlooks that
“[w]hen the appellant is pro se, the court prepares and dockets a record on appeal.”
10th Cir. R. 10.1. And we have supplemented the record to remedy the omission of
any necessary documents.

                                            6
review this issue, but to fully explain why, we must first set out the relevant

procedural facts.

       Wellington’s argument is based on an affidavit describing MTGLQ’s

organizational structure that was filed in response to the district’s court order to

disclose the citizenship of MTGLQ’s limited partner and its general partner for

purposes of determining diversity jurisdiction. See R. Vol. II at 165-66, 168 (order);

Supp. R. at 102-03 (affidavit). According to the affidavit, MTGLQ is a Delaware

limited partnership whose one general partner is MLQ, L.L.C., and its limited partner

is The Goldman Sachs Group, Inc. (GSG). MLQ, L.L.C. has two members:

(1) Goldman Sachs Global Holdings L.L.C. and (2) GSG. Goldman Sachs Global

Holdings L.L.C. has two members: (1) Goldman Sachs Holding Company LLC and

(2) GSG. And the Goldman Sachs Holding Company LLC has only one member—

GSG.

       Because the deadline for pretrial motions had passed by the time MTGLQ filed

the affidavit, Wellington moved to amend the scheduling order so she could file a

motion challenging whether MTGLQ was the real party in interest under Rule 17. 5

According to Wellington’s one-sentence argument, the affidavit revealed that

MTGLQ’s “purported ‘partnership’ ultimately consists of only a single party,” which




       5
        In relevant part, Rule 17 provides that “[a]n action must be prosecuted in the
name of the real party in interest,” and, subject to exceptions not applicable here,
capacity to sue is determined “by the law of the state where the court is located,”
Fed. R. Civ. P. 17(a), (b)(3).
                                            7
called into question MTGLQ’s legal existence as a limited partnership. Supp. R.

at 106 n.1.

      The magistrate judge denied the motion to amend the scheduling order because

the affidavit stated that MTGLQ consisted of a general partner and a limited partner,

and that structure met a law-dictionary definition of “limited partnership.” Id.

at 110-11. The magistrate judge also determined that Wellington had not shown

good cause to revisit the court’s previous determinations that MTGLQ had standing

to enforce the Note. Id. at 110 n.1. 6

      Wellington did not object to the magistrate judge’s order, but she raised the

issue again in her response to MTGLQ’s motion to appoint a receiver. See R. Vol. II

at 191-95. There, she developed her argument more fully, as follows: MTGLQ

ultimately consists of nothing more than a single entity—GSG—and therefore it is

not a bona fide limited partnership under Delaware law. 7 Consequently, it is only an

unincorporated association and lacked standing to sue under New Mexico law. 8




      6
         Those previous determinations did not involve the attack on MTGLQ’s claim
to be a limited partnership but instead concluded MTGLQ had standing because it
had attached to its complaint a copy of the Note and the allonge to the Note. See R.
Vol. I at 250; id. at 327. We discuss that aspect of standing in Part III.C.1.
      7
        Wellington argued that Delaware law requires two or more persons for a
valid partnership. See Del. Code Ann. tit. 6, § 15-202(a), (b).
      8
        See Blue Canyon Well Ass’n v. Jevne, 410 P.3d 251, 255 (N.M. Ct. App.
2017) (explaining that unincorporated associations have no legal existence and may
not bring suit unless they comply with certain statutory requirements).

                                           8
      The district court treated the argument as a motion to reconsider the magistrate

judge’s ruling that MTGLQ was a limited partnership and declined to address it

because Wellington had not complied with procedural rules regarding the filing of

motions. See id. at 226.

      With this background, we turn to the question at hand—may we review

Wellington’s appellate argument that MTGLQ is not a bona fide limited partnership

and therefore lacks standing under New Mexico law? We may not, because

Wellington did not file objections to the magistrate judge’s order denying her motion

to amend the scheduling order. The motion to amend involved a pretrial matter that

magistrate judges may “hear and determine” when designated to do so under

28 U.S.C. § 636(b)(1)(A). 9 Under that statute, “[a] judge of the court may reconsider

any pretrial matter under this subparagraph (A) where it has been shown that the

magistrate judge’s order is clearly erroneous or contrary to law.” Id. To obtain

review by the district judge, Wellington needed to “serve and file objections to the


      9
          Section 636(b)(1)(A) authorizes a district judge to

      designate a magistrate judge to hear and determine any pretrial matter
      pending before the court, except a motion for injunctive relief, for judgment
      on the pleadings, for summary judgment, to dismiss or quash an indictment
      or information made by the defendant, to suppress evidence in a criminal
      case, to dismiss or to permit maintenance of a class action, to dismiss for
      failure to state a claim upon which relief can be granted, and to
      involuntarily dismiss an action.
By operation of local rule, when this case was removed to federal court, a “pre-trial”
magistrate judge was automatically designated “to preside over all non-dispositive
pre-trial matters.” D.N.M.LR-Civ. 73.1(a).

                                            9
order within 14 days after being served with a copy.” Fed. R. Civ. P. 72(a). She did

not do so, so she “may not assign as error a defect in the order.” Id. This prohibition

is jurisdictional. See SEC v. Merrill Scott & Assocs., Ltd., 600 F.3d 1262, 1269

(10th Cir. 2010). 10

       Finally, Wellington contends that we may review MTGLQ’s business status as

a matter of Article III standing because “constitutional standing is a jurisdictional

matter that must be addressed even if raised for the first time on appeal,” First Am.

Title Ins. Co. v. Nw. Title Ins. Agency, 906 F.3d 884, 889 (10th Cir. 2018). We reject

this contention. A constitutional “standing challenge is not properly raised in

connection with real party in interest analysis under Rule 17(a).” K-B Trucking Co.

v. Riss Int’l Corp., 763 F.2d 1148, 1154 (10th Cir. 1985). “Using the term ‘standing’

to designate real-party-in-interest issues tempts courts to apply standing principles


       10
          In reaching this conclusion, we recognize that Wellington’s response to
MTGLQ’s motion to appoint a receiver, where she raised the substantive issue of
MTGLQ’s claim to be a limited partnership, was filed within 14 days of the
magistrate judge’s order denying the motion to amend the scheduling order. Thus,
her response might be construed as a timely objection to the order. But
D.N.M.LR-Civ 73.1(a) provides that “[o]bjections to a non-dispositive pre-trial
matter decided by a pre-trial Magistrate Judge will follow the procedures and
requirements set forth in D.N.M.LR-Civ 7.3, 7.4 and 7.5,” which govern the filing of
motions, and Wellington’s response to the motion to appoint a receiver was not a
motion. Hence, we understand the district court’s procedural refusal to reconsider
the magistrate judge’s determination regarding MTGLQ’s business status as based on
Wellington’s failure to separately file objections to the order denying the motion to
amend the scheduling order. We see no abuse of discretion in the court’s decision to
do so, even though Wellington represented herself. See McInnis v. Fairfield Cmtys.,
Inc., 458 F.3d 1129, 1147 (10th Cir. 2006) (“We review a district court’s application
of its local rules for abuse of discretion.”); Garrett v. Selby Connor Maddux & Janer,
425 F.3d 836, 840 (10th Cir. 2005) (“[P]ro se parties [must] follow the same rules of
procedure that govern other litigants.” (internal quotation marks omitted)).
                                           10
outside the context in which they were developed.” FDIC v. Bachman, 894 F.2d

1233, 1236 (10th Cir. 1990). “Even if standing jurisprudence is helpful by analogy

in resolving real-party-in-interest issues, this does not convert real party in interest

into a nonwaivable issue of subject matter jurisdiction.” Id.

       B. Magistrate Judge orders concerning discovery

       Wellington’s second issue concerns the magistrate judge’s orders (1) denying

motions she filed to compel initial disclosures and interrogatories, (2) imposing

monetary sanctions against Wellington, and (3) granting MTGLQ’s motion for a

protective order. See R. Vol. II at 215-18; Supp. R. at 81-101. MTGLQ contends

that because Wellington did not file objections to any of those orders with the district

court, she has waived appellate review of them. Wellington replies that we may

review her arguments about these orders because she appeared before the district

court pro se and the magistrate judge did not notify her of the requirement to file

timely objections to the orders. Alternatively, she argues that the interests of justice

require us to review the orders for plain error.

       We agree with MTGLQ. To be sure, we have “adopted a firm waiver rule

under which a party who fails to make a timely objection to the magistrate judge’s

findings and recommendations waives appellate review of both factual and legal

questions.” Morales-Fernandez v. INS, 418 F.3d 1116, 1119 (10th Cir. 2005). And

“[t]his rule does not apply . . . when (1) a pro se litigant has not been informed of the

time period for objecting and the consequences of failing to object, or when (2) the

‘interests of justice’ require review.” Id. But those rules apply to recommendations

                                            11
on dispositive matters that magistrate judges submit under § 636(b)(1)(B), which are

governed by the objection procedure set out in Federal Rule of Civil Procedure

72(b)(2). See id. Different rules apply to magistrate judge orders on nondispositive

matters under § 636(b)(1)(A). Such orders are governed by Rule 72(a), which

establishes a 14-day deadline for objections and provides that “[a] party may not

assign as error a defect in the order not timely objected to.” Thus, the firm-waiver

rule and the exceptions to it do not apply to orders issued under § 636(b)(1)(A) and

governed by Rule 72(a), such as the discovery orders Wellington challenges. See

Caidor v. Onondaga Cnty., 517 F.3d 601, 605 (2d Cir. 2008) (holding that “a pro se

litigant who fails to object timely to a magistrate judge’s order on a non-dispositive

matter waives the right to appellate review of that order, even absent express notice

from the magistrate judge that failure to object within ten days [now 14 days] will

preclude appellate review”); United States v. Schultz, 565 F.3d 1353, 1362 (11th Cir.

2009) (same). And as we have discussed, the failure to timely and specifically object

to a magistrate judge’s order on a non-dispositive matter “strips us of jurisdiction to

review the challenged order.” Merrill Scott, 600 F.3d at 1269. We therefore cannot

review the challenged orders, even for plain error or in the interests of justice.

      C. Judgment in favor of MTGLQ

      We perceive two arguments in Wellington’s third issue: (1) MTGLQ never

established standing under New Mexico law to enforce the Note or to foreclose and

(2) the district court should have excluded an affidavit MTGLQ submitted in support

of its motion for summary judgment. We address these arguments in order.

                                           12
             1. Standing under New Mexico law

      Wellington argues that MTGLQ lacked standing under New Mexico law to

enforce the Note and foreclose on the property because it did not demonstrate a right

to do either. We disagree.

      The district court addressed standing to enforce the Note in an order denying

Wellington’s motion to dismiss MTGLQ’s complaint under Federal Rule of Civil

Procedure 12(b)(6). See R. Vol. I at 248-52. When it later granted summary

judgment to MTGLQ, the court considered it undisputed that MTGLQ was the holder

of the Note and therefore entitled to judgment on its claims against Wellington

personally. See R. Vol. II at 212. Thus, whether this standing issue is framed in

terms of the district court’s refusal to dismiss MTGLQ’s complaint or its grant of

summary judgment, our review is de novo. See Rivero v. Bd. of Regents of Univ. of

N.M., 950 F.3d 754, 758 (10th Cir. 2020) (summary judgment); Albers v. Bd. of Cnty.

Comm’rs, 771 F.3d 697, 700 (10th Cir. 2014) (Rule 12(b)(6)).

      In New Mexico, “a company claiming to be a mortgage holder must produce

proof that it was entitled to enforce the underlying promissory note prior to the

commencement of the foreclosure action by, for example, attaching a note containing

an undated indorsement to the initial complaint.” Deutsche Bank Nat. Tr. Co. v.

Johnston, 369 P.3d 1046, 1054 (N.M. 2016). The district court determined that

MTGLQ met this burden by attaching a copy of the Note and the allonge to its

complaint. The court further explained that because the most recent indorsement on

the allonge was in blank, MTGLQ was the holder of the Note and therefore entitled

                                          13
to enforce it as bearer paper. See N.M. Stat. Ann. § 55-3-205(b) (“If an indorsement

is made by the holder of an instrument and it is not a special indorsement, it is a

‘blank indorsement’. When indorsed in blank, an instrument becomes payable to

bearer and may be negotiated by transfer of possession alone until specifically

indorsed.”). Finally, the court ruled that because Wellington failed to raise a genuine

issue regarding the authenticity of the Note and the allonge, a copy of those

documents was admissible under Federal Rule of Evidence 1003, which provides that

“[a] duplicate is admissible to the same extent as the original unless a genuine

question is raised about the original’s authenticity or the circumstances make it unfair

to admit the duplicate.” 11

       Before us, Wellington argues that MTGLQ was required to produce the

original Note. In support, she relies on Miller v. Deutsche Bank National Trust Co.

(In re Miller), 666 F.3d 1255 (10th Cir. 2012). Although we fail to see where she

raised this issue in the district court, In re Miller is readily distinguishable. There, a

bank that held a copy of a note indorsed in blank argued that a Colorado statute

concerning qualified holders permitted it to foreclose without presenting an original

note to a public trustee. Id. at 1264-65. We rejected that argument because there was

no evidence that the bank or its attorneys had complied or intended to comply with

certain statutory requirements. See id. at 1265. In so doing, we did not craft a rule or



       11
        In the district court, Wellington argued that the Note was not authentic
because it contained redactions and two extraneous swirl marks in the upper margin.
Wellington does not raise these arguments on appeal.
                                            14
imply that an original promissory note is required to foreclose under Colorado law,

much less New Mexico law, which applies here.

      Relatedly, Wellington argues that we should vacate the Judgment of

Foreclosure because the district court did not comply with D.N.M.LR-Civ. 58.1.

That rule sets out steps the district court is to take when a final judgment is based on

a negotiable instrument: “The instrument must be . . . filed as an exhibit upon entry

of judgment; merged into the judgment and marked as merged; and marked with the

docket number of the action.” Id. (bullet points omitted). Wellington also contends

these requirements indicate the original Note was required in this case. We are not

persuaded. District courts have discretion in the application of their local rules, see

McInnis v. Fairfield Cmtys., Inc., 458 F.3d 1129, 1147 (10th Cir. 2006), so we will

not void the Judgment of Foreclosure simply because the Note was not filed as an

exhibit to it or marked as Rule 58.1 requires. And although Rule 58.1 might require

production of an original negotiable instrument, it says nothing about whether a copy

whose authenticity is unsuccessfully challenged is sufficient evidence of standing

under New Mexico law.

      As for standing to foreclose, Wellington argues that MTGLQ did not

demonstrate it was a successor in interest to the mortgage because it provided no

evidence supporting its allegations that the mortgage had been erroneously assigned

to JPMC and later properly assigned to MTGLQ. But regardless of any uncertainty

about the assignment, MTGLQ had the right to foreclose the mortgage because it had

established a right to enforce the note. See Flagstar Bank, FSB v. Licha, 356 P.3d

                                           15
1102, 1107, 1110 (N.M. App. 2015) (explaining that the holder of a note may enforce

it, and “the right to foreclose the mortgage automatically follows the right to enforce

the note”), abrogated on other grounds as recognized in PNC Mortg. v. Romero,

377 P.3d 461, 466-67 (N.M. App. 2016). We therefore reject Wellington’s argument.

             2. Bennett affidavit

      In support of its motion for summary judgment, MTGLQ submitted the

affidavit of Michael Bennett, an attorney who worked for Rushmore, the company

that serviced the mortgage loan for MTGLQ. Bennett stated under penalty of perjury

that MTGLQ possessed the original Note and was the assignee of the mortgage, that

Wellington was in default, and that she owed MTGLQ approximately $200,000. See

R. Vol. II at 26-27. In support of the amount owed, Bennett attached a copy of

MTGLQ’s business records showing principal balance, interest owed, and various

fees and charges. In opposing summary judgment, Wellington argued that Bennett’s

affidavit should be excluded because MTGLQ never disclosed Bennett as a witness,

the business records attached to the affidavit were only a summary that was

inadmissible hearsay, and MTGLQ failed to supply the underlying records.

      The district court rejected these arguments. See id. at 205-11. The court

determined that the failure to disclose Bennett as a potential witness was harmless

because (1) Bennett had verified MTGLQ’s responses to Wellington’s first set of

interrogatories; (2) Wellington did not follow through on deposing an MTGLQ

representative; and (3) Wellington had not demonstrated bad faith or willfulness on

MTGLQ’s part. The court further concluded that the statements in the affidavit were

                                          16
admissible under the business-records exception to the hearsay rule, see Fed. R. Evid.

803(6), because (1) Wellington provided no evidence contradicting Bennett’s

statement that he was the attorney-in-fact for MTGLQ; (2) although Bennett worked

for Rushmore, he was familiar with MTGLQ’s business records through the regular

performance of his job, he stated that he had personally examined them, and

Rushmore necessarily incorporates MTGLQ’s business records into its own business

records in order to service loans and mortgages; and (3) the records otherwise met all

the requirements of the business-records exception.

      Wellington now complains that the district court made MTGLQ’s arguments

for it. While that appears true, it is equally the case that “[w]hen an issue or claim is

properly before the court, the court is not limited to the particular legal theories

advanced by the parties, but rather retains the independent power to identify and

apply the proper construction of governing law,” Kamen v. Kemper Fin. Servs.,

Inc., 500 U.S. 90, 99 (1991). Wellington also reiterates the arguments she advanced

in the district court. But we agree with the district court’s analysis of the

admissibility of Bennett’s affidavit. We therefore reject Wellington’s appellate

arguments and uphold the district court’s ruling on the affidavit for substantially the

same reasons the district court provided.

      D. Wellington’s claims

      Wellington also challenges the district court’s dismissal with prejudice of her

first amended claim for declaratory relief against MTGLQ and JPMC and its denial



                                            17
of her motion for leave to file second amended FDCPA counterclaims as futile. We

begin with the dismissal of her claim for declaratory relief.

       Wellington sought a declaration that neither MTGLQ nor JPMC had any right

against her or the property because neither had received a legitimate assignment of

the mortgage and MTGLQ had never received a legitimate assignment of the Note.

This claim is now moot in light of (1) the stipulated judgment JPMC and MTGLQ

entered, in which JPMC disclaimed any right to the property; and (2) our conclusion

that the district court properly determined MTGLQ had the right to enforce the Note

as a holder, which gave MTGLQ the right to foreclose on the mortgage regardless of

any irregularities in the assignment of the mortgage. Under these circumstances,

reversal and remand on Wellington’s claim for declaratory relief would be ineffective

because any success on that claim is now foreclosed. See Miller ex rel. S.M. v. Bd. of

Educ. of Albuquerque Pub. Schs., 565 F.3d 1232, 1251 (10th Cir. 2009) (explaining

that the “inability to grant effective relief . . . renders [an] issue moot.” (internal

quotation marks omitted)).

       We next turn to the district court’s denial of Wellington’s motion for leave to

file a second amended complaint. Typically, we review the denial of leave to amend

for abuse of discretion, but where, as here, the denial is based on a determination that

amendment would be futile, we review de novo the legal basis for the finding of

futility. Id. at 1249.

       The district court dismissed Wellington’s first amended FDCPA counterclaims

without prejudice because she failed to allege facts plausibly suggesting that any of

                                             18
the defendants named in those claims (MTGLQ, its law firm, one of the firm’s

attorneys, and Rushmore) was a debt collector within the meaning of the FDCPA. In

denying her motion for leave to file second amended counterclaims, the district court

determined that although Wellington had now adequately alleged that the

counterclaim defendants were debt collectors, allowing amendment of her FDCPA

claims was futile on other grounds. We agree.

      In her first counterclaim, Wellington sought damages against MTGLQ, its law

firm, and the firm’s attorney for filing the in personam claim against Wellington in

New Mexico even though she resided in California and MTGLQ’s complaint failed to

allege that she signed the Note in New Mexico. Her theory was that venue on the in

personam claim was governed by 15 U.S.C. § 1692i(a)(2), which permits a debt

collector to bring a legal action to collect on a debt from a consumer “only in the

judicial district or similar legal entity—(A) in which [the] consumer signed the

contract sued upon; or (B) in which [the] consumer resides at the commencement of

the action.” The district court denied leave to amend this counterclaim because

Wellington did not allege that she signed the Note outside of New Mexico.

      Wellington maintains that she alleged as much, and arguably, she is correct.

See Supp. R. at 67, ¶ 13 (alleging that “neither of [the locations for venue described

in § 1692i(a)(2)] are/were New Mexico”). But this counterclaim fails for another

reason, and we may affirm for any reason supported by the record, even if the district

court did not rely on it, Safe Streets All. v. Hickenlooper, 859 F.3d 865, 878-79

(10th Cir. 2017).

                                          19
       Section 1692i(a)(2) provides that its venue provisions apply only if an action is

“not described in” § 1692i(a)(1). In turn, § 1692i(a)(1) describes a legal action

brought by a debt collector “to enforce an interest in real property securing the

consumer’s obligation.” In that case, the debt collector may bring the action “only in

a judicial district or similar legal entity in which such real property is located.” Id.

Because MTGLQ brought this action not only to collect personally against

Wellington but also to enforce the mortgage, § 1692i(a)(1) required MTGLQ to bring

it in New Mexico. See Suesz v. Med-1 Sols., LLC, 757 F.3d 636, 639 (7th Cir. 2014)

(en banc) (explaining that “[i]f real estate is security for the loan, the suit must be

brought where the property is located” pursuant to § 1692i(a)(1), and § 1692i(a)(2)

does not apply where “the debt sued on is secured by real estate”). For this reason,

we uphold the district court’s denial of leave to file the proposed amended first

counterclaim.

       In counterclaims two, four, six, eight, nine, eleven, twelve, and thirteen,

Wellington alleged violations of the FDCPA’s prohibition on the use of “false,

deceptive, or misleading representation[s] or means in connection with the collection

of any debt,” § 1692e. But these counterclaims alleged various misrepresentations

that, under the law of the case, were not misrepresentations at all: (1) allegations in

MTGLQ’s complaint concerning the authenticity of the Note and the mortgage

attached to the complaint, the mortgage’s assignment history, 12 MTGLQ’s right to


       12
         Neither the district court nor this panel has addressed whether MTGLQ’s
allegations regarding the mortgage’s assignment history were inaccurate. But
                                            20
payment on the Note, and the indorsements on the allonge; (2) allegedly “derogatory

statements” Rushmore made to credit reporting agencies based on MTGLQ’s

“baseless” claims against her, Supp. R. at 75-76, ¶¶ 66, 68; (3) recording in the

county clerk’s office of a notice that this action was pending, which, Wellington

alleged, was a false communication to the general public that MTGLQ had a

“legitimate claim against Wellington and the property,” id. at 76-77, ¶ 73; and

(4) letters Rushmore sent claiming Wellington owed MTGLQ on the Note despite

neither Rushmore nor MTGLQ having “any legitimate claim against Wellington,”

id. at 78, ¶ 78. Because the factual premise for these counterclaims fails, they are

now moot, see Miller ex rel. S.M., 565 F.3d at 1251, and we need not address the

reasons the district court gave for denying leave to amend them.

      Wellington’s third counterclaim invoked § 1692f(1), which prohibits a debt

collector from collecting or attempting to collect “any amount (including interest,

fee, charge, or expense incidental to the principal obligation) unless such amount is

expressly authorized by the agreement creating the debt or permitted by law.”

Wellington alleged that the complaint’s request for taxes, assessments, insurance, and

other expenses, plus 5.75% interest, violated § 1692f(1) because the Note does not

provide for such amounts. The district court denied leave to file this proposed

amended counterclaim because the Note expressly provided that the interest rate


because we have affirmed the district court’s determination that the mortgage
followed the Note, those allegations did not, as Wellington alleged in her ninth
counterclaim, misrepresent “the character and legal status of the debt claim,” Supp.
R. at 74, ¶ 57.
                                          21
before and after default was 5.75%, and that in the case of default, the holder could

require Wellington to immediately pay outstanding principal and interest and could

recover “costs and expenses in enforcing [the] Note,” R. Vol. I at 28. Wellington

argues only that the Note did not provide for collection of these amounts. That

argument is frivolous; the Note expressly authorizes collection of those amounts.

       In her fifth counterclaim, Wellington alleged that the law firm and its attorney

falsely represented in the complaint that MTGLQ had notified Wellington of the

default and demanded payment, in violation of § 1692e. The district court considered

the amendment futile because the allegation was inconsistent with an allegation in

Wellington’s proposed amended thirteenth counterclaim that Rushmore contacted her

on MTGLQ’s behalf about default and mitigation options. Wellington essentially

argues that she could plead in the alternative, but given the allegation in the

thirteenth counterclaim, the allegations of the fifth counterclaim were not entitled to

any presumption of truth. Therefore, the district court did not abuse its discretion in

denying leave to file this counterclaim.

       Wellington’s seventh counterclaim alleged violations of § 1692e and

§ 1692g(b) against the law firm and its attorney. Section 1692g(a)(3) requires a debt

collector to send a consumer notice that she has 30 days to dispute the debt. If the

consumer contests the debt in writing within the 30-day period, § 1692g(b) requires

the debt collector to cease collection until it sends verification of the debt to the

consumer. Wellington alleged that a notice attached to the complaint violated

§ 1692g(b) and was a § 1692e misrepresentation because the notice informed

                                            22
Wellington that although she had 30 days to dispute the validity of MTGLQ’s debt

claim, collections efforts could commence immediately. The district court

considered the amended counterclaim futile because Wellington did not allege that

she attempted to obtain verification of the debt or that defendants failed to provide

verification or to cease collection until providing verification. Wellington argues that

whether she requested verification is immaterial to whether there was a

misrepresentation. We disagree. By its plain terms, § 1692g(b) requires only that a

debt collector cease collection efforts after a consumer makes a timely request for

verification. See § 1692g(b) (“Collection activities and communications that do not

otherwise violate this subchapter may continue during the 30-day period referred to

in subsection (a) unless the consumer has notified the debt collector in writing that

the debt, or any portion of the debt, is disputed or that the consumer requests the

name and address of the original creditor.”). The proposed amendment of this

counterclaim was not only futile, it was frivolous.

      In her tenth counterclaim, Wellington alleged a violation of § 1692e based on

the fact that MTGLQ named her “unknown spouse” as a defendant and served him

with a summons. She claimed this “caused consternation and marital discord

between Wellington and her husband,” Supp. R. at 75, ¶ 61, because the property was

always Wellington’s separate property under California law, and the law firm and its

attorney knew this or should have known this. The district court denied leave to file

this counterclaim because Wellington lacked standing to sue on her spouse’s behalf.

Wellington argues that the court erred because she alleged that she sustained

                                           23
damages from this alleged misrepresentation. Even so, we think this counterclaim

fails for a more fundamental reason. In naming the spouse, MTGLQ alleged that he

“may claim an interest in the subject Property by reason of Marriage.” R. Vol. I

at 24. It was not a misrepresentation to allege that Wellington’s spouse might claim

an interest in the property by virtue of the marriage regardless of whether he could do

so successfully. Lacking a misrepresentation, allowing amendment of this

counterclaim would have been futile.

      Finally, Wellington faults the district court for not explaining why further

amendment would be futile because she could have easily corrected any deficiencies

in her proposed second amended complaint. However, the requirement to explain

why further amendment would be futile applies where a district court dismisses a pro

se litigant’s complaint for failure to state a claim. See Kay v. Bemis, 500 F.3d 1214,

1217 (10th Cir. 2007) (“Dismissal of a pro se complaint for failure to state a claim is

proper only where it is obvious that the plaintiff cannot prevail on the facts he has

alleged and it would be futile to give him an opportunity to amend.”). Here, the

district court did not dismiss Wellington’s proposed second amended complaint but

only denied her leave to file it, and nothing in the district court’s order suggests that

Wellington could not try again. Accordingly, the court was not required to explain

why further amendment would be futile.




                                            24
                          IV. CONCLUSION

For the foregoing reasons, we affirm in all respects.


                                     Entered for the Court


                                     Carolyn B. McHugh
                                     Circuit Judge




                                   25